DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
2.	Applicant’s argument directed to claims 1 and 21 that Arnal is silent on simulated time-reversal waveform data is not persuasive.  Arnal clearly suggests time-reversal waveform data (para 0100-0102) wherein the signal equation reads on the data being simulated.  
3.	Applicant’s argument that the experimental procedure in Arnal is in stark contrast to the system of claim 1 where the emitter instructions comprise of simulated time-resolved waveform data from one or more target points because the “calculation,” in Arnal does not give rise to simulated time-reversal mechanical waveform data of claim 1 is not persuasive.  The claim does not restrict that the simulated data cannot be from experimental procedure or calculation. The claim is broadly interpreted and thus “calculation” as discussed within Arnal reads on simulated data. 
4.	The argument that the learning step in Arnal (para 0100) teaches emitter instructions including experimentally determined waveform data which are time reversed and not simulated 
5.	The argument that combining the teachings of Sachs and Arnal and replace the transducers in Sachs by the transducer array in Arnal would not result in the simulated time-reversal waveform data of claim 1 is not persuasive.  The examiner is not combining the two references by replacing a transducers in Sachs by the array in Arnal.  However, the combination is based of combining the teaching of transducers in Sachs to also include emitter instructions and a transducer controlling means of Armal which result in claim 1.  Based on the discussion above this modification results in “simulated time-reversal waveform data.” 
6.	The argument directed to claim 4 that the transducers are adapted to receive mechanical waves from the ultrasonic wave emitter such as a hydrophone, not from a target point of the device to be cleaned by the system of the present invention is not persuasive.  According to 0100-0102 of Arnal the hydrophones are at the targets points which emit the waves to the transducers.  Thus, Arnal teaches transducers receiving waves from the target points.  
7.	The argument directed to claim 5 that Arnal fails to teach comparison of waveform data is not persuasive. According to para 0070-0085 of Arnal, scattering of the wave data may be compared and modified based on the medium.  In addition, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., use of second transducers allows the transducer controlling means to modify e.g., the waveform shape, wave strength, wave duration, and wave focal point based on the mechanical waves received from the one or more second In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
8.	The argument directed to claim 7 that Arnal fails to teach system including second transducers for device to be cleaned is not persuasive.  Arnal has more than one transducer so it reads on having a first and second transducer to receive waves from the target point of a device to be cleaned wherein the waveform can be used for ultrasonic cleaning (para 0114).  
  
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714